Citation Nr: 1736354	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-30 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 1974.  His service included a tour in the Republic of Vietnam (RVN) from September 1971 to June 1972.  The appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California that reopened the cause of death claim and denied it on the merits.

The issues of entitlement to service connection for residuals of renal cancer due to radiation exposure; and, entitlement to service connection for posttraumatic stress disorder (PTSD), both for accrued benefit purposes, have been raised by the record via filed 2004 claims by the Veteran, which have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  [See documents noted below.]  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to service connection for the cause of the Veteran's death is discussed in the Remand portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  A May 2005 rating decision denied entitlement to service connection for the cause of the Veteran's death.  The appellant did not appeal the rating decision or submit additional information on the issue within one year of the decision.

2.  The evidence added to the record since the May 2005 rating decision is new and material, as it triggers additional assistance to the Veteran.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision that denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. §§ 3.105(a), 20.302, 20.1103 (2016).

2.  New and material evidence to reopen a claim of entitlement to service connection for denied entitlement to service connection for the cause of the Veteran's death has been received; the petition to reopen is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Duty to Notify and Assist

As the Board's decision at this stage of the appeal is favorable to the appellant, there is no need to address the notice and assistance provisions.  See 38 C.F.R. § 3.159.

Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In addition to the above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam (RVN) during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the RVN is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).  Lung cancer, but not renal cancer, is among the diseases that are deemed associated with exposure to an herbicide agent.  38 C.F.R. § 3.309(e).

Service Connection for the Cause of Death

Applicable Legal Requirements

To establish entitlement to service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Background of claim

VA received the appellant's initial claim in February 2005.  (02/22/2005 VA 21-534)  The appellant did not indicate a particular basis on which her claim was based.  The Certificate of Death noted metastatic renal cancer as the cause of death.  A May 2005 rating decision reflects that the AOJ determined that service connection was not in effect for disability at the time of the Veteran's death, and that the appellant did not respond to requests for evidence that may have shown a connection between the Veteran's death and his active service.  (05/26/2005 Rating Decision-Narrative)  A June 2005 AOJ letter informed the appellant of the decision and of her right to appeal.  (06/18/2005 Notification)  The appellant did not appeal the decision, nor was additional evidence on the issue received within one year of it.  Hence, the May 2005 rating decision became final.  38 C.F.R. § 20.200, 20.302.  VA received the appellant's application to reopen the claim in October 2010.  (10/28/2010 Legacy-VA 21-4138, 1st and 2nd Entries).

New and Material Evidence

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The Board notes, as set forth above, that the AOJ, in the October 2011 rating decision, determined that new and material evidence was received, reopened the claim and then adjudicated it on the merits.  Nonetheless, the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.

The evidence added to the claims file since the May 2005 rating decision includes the appellant's assertion that the Veteran's cancer was due to his presumed exposure to herbicide agents during his tour in RVN.  .  See 38 C.F.R. § 3.307(a)(6).  Respiratory cancer, including lung cancer, is among the diseases VA deems associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  The October 2011 rating decision reflects that the AOJ rejected service connection on that basis because the medical evidence of record notes the Veteran's cancer originated in the right kidney and spread to the lung.  Renal cancer is among the diseases the Secretary, VA, has specifically determined is not associated with exposure to herbicide agents.  See Veterans and Agent Orange: Update 2012, Institute of Medicine 862-63 (2014).  The appellant, however, asserts that cancer was present in the Veteran's lung prior to it spreading from the right kidney site, as the cancerous kidney was surgically excised years before cancer was detected in the lung.  If her hypothesis is shown by competent evidence, service connection on a presumptive basis would be available.

As for the renal cancer itself, the appellant has submitted a positive nexus opinion from CNB, M.D.  (01/07/2013 Medical Treatment-Non-Government Facility)  Dr. B opines that, contrary to VA's position, the weight of medical science is that there is a direct correlation between renal cancer and exposure to a herbicide agent; specifically, Agent Orange.  In Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Id. at 1043-44.  Dr. B's opinion addresses service connection on a direct basis.  Hence, this evidence goes to a previously unestablished element-that the Veteran's renal cancer, noted on the death certificate, was incurred due to his service.  As such, the Board finds that new and material evidence to reopen the claim has been received, and the claim is reopened.  38 C.F.R. § 3.156.



ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for the cause of the Veteran's death is granted; the appeal is granted solely to that extent.


REMAND

Although the Board reopens the claim, the new medical evidence contradicts the studies undertaken by the National Academy of Sciences under § 3 of the Agent Orange Act of 1991, see 38 U.S.C.A. § 1116.  Hence, the Board finds additional competent medical is necessary to assist the Board in adjudicating this appeal to address this conflicting medical evidence.  See 38 U.S.C.A. § 5103A(a) (stating that the standard for obtaining an opinion in DIC claims is whether an opinion is "necessary to substantiate the claimant's claim" or "no reasonable possibility exists that such assistance would aid in substantiating the claim").  

Additionally, as noted in the Introduction, the Veteran died in November 2004.  (06/03/2005 Death Certificate).  Prior to his death, VA received a formal claim of entitlement to service connection for residuals of renal cancer due to radiation exposure (07/07/2004 VA Form 21-526), and an informal claim of to service connection for PTSD (08/31/2004 VA Form 21-4138).  The AOJ did not develop or adjudicate either claim prior to the Veteran's death.  VA received the appellant's initial claim for Dependency and Indemnity Compensation (DIC) in February 2005 (02/22/2005 VA Form 21-534).  She claimed service connection for the cause of the Veteran's death, but she did not state a particular basis for the claim.

The Certificate of Death lists pneumonia and metastatic renal cancer as the cause of death.  The Veteran was diagnosed with the cancer in January 1995, and the right kidney was excised.  As noted above, the May 2005 rating decision denied service connection for the cause of the Veteran's death, as there was no evidence of record that the renal cancer was causally connected to his active service.  The June 2005 letter that informed the appellant of the decision also informed her that accrued benefits were denied, as VA did not owe the Veteran any money when he died.  (06/18/2005 Notification)  The letter made no mention of the claims the Veteran filed prior to his death.

The appellant was entitled to have the Veteran's pending claims adjudicated prior to a decision on any accrued benefits due.  Hence, as noted, they are referred.

Accordingly, the case is REMANDED for the following actions:

1.  Insure that all relevant medical records are obtained and made a part of the claims file.  Request authorization from the appellant, if necessary.

2.  After the above is complete, regardless of whether additional records are added to the claims file, then send the claims file to an appropriate physician for a medical nexus review.  Ask the physician to review the claims file and address the following questions:

Is there at least a 50-percent probability that the Veteran developed lung cancer separate and apart from spread of cancer from the kidney?

If the answer to the above question is, no, is there at least a 50-percent probability that the Veteran's renal cancer was causally connected to his presumed exposure to certain herbicide agents (2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram) during his tour in RVN?

Any opinion is to include a comprehensive rationale.  The opinion should indicate specific agreement or disagreement with the opinion of Dr. B, and the specific reasons for agreement or disagreement.  As concerns the renal cancer issue, advise the physician examiner that the U.S. Court of Appeals For Veterans Claims has held that a negative nexus opinion based solely on the fact that a certain cancer is not among the cancers VA deems associated with herbicide agent exposure is not responsive and will be deemed inadequate.

Should the examiner advise that a particular opinion cannot be provided, the reason why must be provided, to include what additional information or evidence is needed to provide the requested opinion.  If the prevailing state of medical science, or the lack of training and knowledge of the physician is the reason not providing the requested opinion, that fact should be provided and explained.

3.  After all of the above is complete, to include developing and adjudicating the issues referred in the Introduction, re-adjudicate the issue on appeal.  If the decision is in any way adverse to the appellant, issue her and her representative a Supplemental Statement of the Case (SSOC).  Then, if all is in order, return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


